Appeal by defendant Ford Motor Company from an order of the Supreme Court, Westchester County, entered November 24, 1978, which, inter alia, (1) granted the plaintiffs’ motion for reargument, and upon reargument, (2) vacated its order dated September 20, 1978, which had granted Ford’s motion for a protective order striking plaintiffs’ interrógate*852ries and (3) directed Ford to answer said interrogatories. Order affirmed with $50 costs and disbursements (see Ribley v Harsco Corp., 57 AD2d 228; Goff v Econetics, Inc., 94 Misc 2d 869). We have also considered the appellant’s objections to some specific interrogatories and do not find them unduly burdensome. Suozzi, J. P., O’Connor, Rabin and Shapiro, JJ., concur.